Citation Nr: 1107273	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Board notes that the original claims folder was lost in this 
case and that the appeal is based on a reconstructed version of 
the Veteran's claims folder.  Unfortunately, the Veteran's 
service treatment records could not be located, although his 
service personnel records are associated with the file. 

The Board also notes that the Veteran's claim was previously 
before the Board in April 2010 and was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD that is related to his active service.

As noted above, the Veteran's service treatment records are 
missing.  However, service personnel records indicated that the 
Veteran received the Vietnam Service Medal with Fleet Marine 
Force Combat Operation Insginis for service aboard the U.S. 
Mobile Construction Battalion during the period of April 7, 1968 
to October 15, 1968.  Additionally, the Veteran was recommended 
by his commanding officer for a Combat Action Ribbon.  The 
Veteran certified that on June 23, 1968, Sub-sector I of the Chu 
Lai Defense Command (including the MCB-71's camp) came under 
attack by fire from enemy 82mm mortars and ammunition barrage at 
the nearby port facility.  The Veteran certified, through his 
commanding officer, that he was engaged in action during this 
time.  

The Veteran was afforded a VA examination for PTSD in December 
2005 at which time the Veteran stated he had occasional dreams 
about Vietnam, and moderate sleep disturbances.  He also had mild 
anger and irritability problems as well as concentration 
difficulties and hypervigilence.  The examiner noted that while 
the Veteran did have subthreshold symptoms of PTSD, he did not 
meet the full criteria.  However, the examiner did not address 
whether the Veteran had any other acquired psychiatric disorder 
other than PTSD.

Post service treatment records indicate that the Veteran received 
psychiatric treatment at the Vet Center from May 2006 to June 
2007.  Treatment records showed that the Veteran had reactive 
anxiety and anger, as well as some depression some sleep 
disturbances, and marital issues.  The Vet Center intake report 
noted that the Veteran complained of having difficulty 
integrating his Vietnam experiences.  The evaluating counselor 
noted that while the Veteran did not endorse symptoms that met 
the criteria for a diagnosis of PTSD, that his time in Vietnam 
had a profound impact and there were many residual issues that 
continued to trouble the Veteran.  In conjunction with his past 
war issues, it was noted that the Veteran became periodically 
overwhelmed by anxiety.  

A May 2006 Vet Center record indicated that the Veteran had been 
referred to the Vet Center by a VA physician in the PTSD clinic.  
The Veteran reported that in the last few years after the 
escalation of the war in Iraq, his Vietnam memories have been 
more frequent.  A June 2006 record noted that the Veteran 
provided an additional history indicating mood instability, 
chronic sleep disturbances, and admitted to tending to minimize 
the impact of these problems on his marital and family relations.  
A July 2006 record indicated that the Veteran was easily 
irritated and had low frustration tolerance 

Moreover, while PTSD screenings in recent VA treatment records 
were negative for PTSD, the Veteran's wife submitted a statement 
in January 2009 indicated that the Veteran had exhibited anxiety, 
anti-social behavior, and conflicting relationships with his wife 
and children.  She also stated she'd witnessed numerous panic 
attacks, road rage, insomnia, and outbursts of anger.  The 
Veteran's wife also indicated that the Veteran's behavior 
resulted in him having to retire from his job at an earlier age 
than expected.  Finally, she stated that the Veteran appeared to 
be becoming more depressed and withdrawn.

In light of these circumstances, the Board has determined that 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present acquired psychiatric 
disorders.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by a psychologist or a 
psychiatrist to determine if the nature 
and etiology of any currently present 
acquired psychiatric disorders, 
including PTSD.  The claims folder, 
including a copy of this REMAND, must 
be made available to and reviewed by 
the examiner.

Any studies, tests and evaluations deemed 
necessary should be performed.  If the 
Veteran is found to have any acquired 
psychiatric disorder, the examiner should 
provide an opinion with respect to each 
such disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.

The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond.  The 
case should then be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


